Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Sept. 2, 2020 and Oct. 1, 2020 are acknowledged and have been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 12 and 21 are objected to because of the following informalities:  In claim 12, lines 5-6 and claim 21, lines 6-7, the respective concluding phrases, which begin with “wherein the vertical adjustment device” (claim 12) or “wherein a vertical adjustment device” (claim 20) does not appear to comprise a complete phrase in that there is no object that refers back to the adjustment device. Applicant may have intended to write these concluding phrases without the first word “wherein” in which case they appear more complete.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 12, line 5, “the vertical adjustment device” lacks a clear antecedent basis; in claims 20, 25, 26 and 27, the respective final clauses of each claim (“while a change of the spring rate of the spring element does not occur”) appear to be redundant in view of claim 12, line 6.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 16, 18-22 and 30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim et al. (US 8,833,775). Kim et al. teach a vehicle arrangement which includes the vehicle as a whole (figure 5), with a suspension arrangement which can comprise the body (2) and wheel (1) operable to guide the vehicle on a road (shown in plan, figure 5), having at least one spring element (24) which has a progressive spring characteristic curve (e.g., delivering a greater reaction force with greater compression or extension), wherein a vertical adjustment device is provided (30 in general, at least elements 30, 31, 32, 33, 35); the operation of which providing the vertical adjustment of the body (2) without changing the spring response force or rate (compare conditions in figure 2, note that a raising or lowering of the body vis adjustment 30 does not extend or compress the spring), the vertical adjustment device having at least one vertical adjustment element (31, 32, 33, 35) whereby the body (2) is vertically adjustable, while the spring condition is not varied (and thus the spring rate does not change), the vertical adjustment device being hydraulically and/or electrically operable, the arrangement comprising the body and wheel, an electronic computing unit (40) which is designed to ascertain a load of the body via inputs from .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yoshioka (US 8,857,801). The reference to Kim et al. is discussed above, and while teaching the spring (24), does not specifically teach that the spring is formed from a fiber reinforced plastic, or a glass fiber reinforced plastic. Yoshioka teaches that it is well known to provide a coil spring (20 in general) for a suspension in a vehicle (col. 1, lines 5-6) as a composite spring which constitutes a plastic (polymeric material such as polyester or epoxy) which is reinforced with fibers, particularly glass fibers (col. 2, lines 20-38), the fiber or glass fiber reinforced plastic being taught to be a desirable material for these springs in order to at least achieve s reduction in weight over conventional steel springs. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of .

Claims 15, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Muhr et al. (US 4,903,985). The reference to Kim et al. is discussed above, and which teaching a spring which achieves an offset operating path compared to the central axis of the suspension arrangement (see, e.g., figure 2), fails to specifically teach that the spring is designed as a meandering spring. Muhr recognizes that in using a spring in a suspension system of a vehicle (col. 3, lines 19-23) that it is known to design the spring initially to follow a curved or meandering path (7) so that when installed in a suspension, the shear forces in the suspension, are compensated for, thus improving the suspension operation by reducing shear forces commonly developed in suspensions which lack this type of spring. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spring initially taught by Kim et al. as being designed as a meandering spring, as taught by Muhr et al., for the purpose of providing an improved shear condition in the suspension, increasing suspension life and reducing off-axis forces and resulting wear.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yoshioka and Muhr et al. (all cited above). The reference to Kim et al. as modified by Yoshioka is discussed above, and which teaching a spring which achieves an offset operating path compared to the central axis of the suspension arrangement (see, e.g., figure 2), fails to specifically teach that the spring is designed as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reinhart et al., Polhemus et al. and Medney teach fiber-reinforced plastic springs; Ritter and Hasegawa et al. teach spring arrangements which follow a curved meandering path; Ericson, Michel and Hinouchi teach height-adjusting suspension arrangements.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______

		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616